NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       AUG 20 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

CHRISTINA N. BAILEY,                            No.    20-55887

                Plaintiff-Appellant,            D.C. No.
                                                2:19-cv-06323-RGK-DFM
 v.

KILOLO KIJAKAZI, Acting Commissioner            MEMORANDUM*
of Social Security,

                Defendant-Appellee.

                   Appeal from the United States District Court
                      for the Central District of California
                   R. Gary Klausner, District Judge, Presiding

                       Argued and Submitted July 30, 2021
                              Pasadena, California

Before: M. SMITH and OWENS, Circuit Judges, and MÁRQUEZ,** District
Judge.

      Appellant Christina N. Bailey appeals the district court’s affirmation of the

Commissioner of Social Security’s (“Commissioner”) denial of her claim for social

security disability benefits. Appellant appeared without representation at an


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
              The Honorable Rosemary Márquez, United States District Judge for
the District of Arizona, sitting by designation.
administrative hearing before an Administrative Law Judge (“ALJ”), who

determined that she had the residual functional capacity (“RFC”) to perform

unskilled work limited to simple and repetitive tasks with no public contact or

coordination with co-workers. Appellant suffers from depression and borderline

intellectual functioning.

      On appeal, Appellant argues that the ALJ failed to fulfill his heightened duty

to develop the record given her lack of representation and mental condition. She

further argues that the ALJ erred in evaluating the medical evidence and

determining Appellant’s RFC. Finally, she contends that the ALJ erred in rejecting

her father’s testimony and failing to sufficiently question the vocational expert

(“VE”), both of whom testified at the administrative hearing.

      Appellant’s arguments lack merit. The ALJ satisfied his heightened duty to

develop the record and obtain relevant medical evidence by leaving the record

open for Appellant to submit additional medical evidence, considering that

evidence in making his decision, and ordering a consultative psychological

evaluation of Appellant. See 20 C.F.R. § 416.912(b); see also Tonapetyan v.

Halter, 242 F.3d 1144, 1150 (9th Cir. 2001).

      Furthermore, the ALJ did not err in evaluating Appellant’s medical records

from the Women’s Community Center in Los Angeles, California, where she

received mental health treatment for several years. Those records do not contain


                                          2
“medical opinions” within the meaning of 20 C.F.R. §§ 416.927 and 404.1527

because they do not include statements about what Appellant could still do despite

her impairments and her physical or mental restrictions. Thus, the ALJ was not

required to articulate the weight given to those medical records. 20 C.F.R. §

416.927(a), (c). The ALJ also did not err in determining Appellant’s RFC because

he considered all of Appellant’s impairments and based his assessment on all

relevant evidence in the record. 20 C.F.R. § 404.1545.

      The ALJ’s conclusion that Appellant’s father’s testimony conflicted with the

medical evidence was a germane reason for rejecting that testimony. Bayliss v.

Barnhart, 427 F.3d 1211, 1218 (9th Cir. 2005). Lastly, the ALJ did not err in

failing to ask the VE specific questions because no “obvious or apparent” conflict

existed between the VE testimony and the Dictionary of Occupational Titles.

Gutierrez v. Colvin, 844 F.3d 804, 808 (9th Cir. 2016). Thus, substantial evidence

in the record supports the Commissioner’s decision to deny Appellant benefits. See

Batson v. Comm’r of Soc. Sec. Admin., 359 F.3d 1190, 1193 (9th Cir. 2004).

      AFFIRMED.




                                         3